Cobb, J.
1. A possessory warrant does not lie unless the defendant acquired possession of the property in dispute in one of the modes set forth in the Civil Code, §4799. Owens v. Outlaw, 105 Ga. 477.
2. Under the provisions of the Civil Code, §4807, .the judge of the superior court, in passing upon a certiorari from the decision of a justice of the peace in a possessory-warrant case, may, in his discretion, make a final disposition of the case, without sending it back for a new trial, even though the evidence before the justice of the peace was conflicting on controlling issues. Sheriff v. Thompson, 116 Ga. 436 (2), and cit.
•3. Applying the principles above laid down to the facts of the present oase, no sufficient reason has been shown for reversing the judgment.

Judgment affirmed.


AU the Justices concur.